Citation Nr: 0126991	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  94-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of spiral 
meningitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, and from June 1967 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1992 decision by the VA regional office (RO) 
in New York, New York, which denied claims of entitlement to 
service connection for residuals of spiral meningitis, a 
bilateral knee disability, a bilateral shoulder disability 
and a back condition.  In December 1997, the Board remanded 
the claims for additional development.  

In July 1997, a hearing was held at the Winston-Salem, North 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).



FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has residuals of spiral meningitis, a bilateral 
knee disability, a bilateral shoulder disability and a back 
condition that are related to his service.



CONCLUSION OF LAW

Residuals of spiral meningitis, a bilateral knee disability, 
a bilateral shoulder disability and a back condition were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 5103A 
(West 1991 & Supp. 1999 & 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); see also 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's December 1992 decision that the evidence 
did not show that the criteria for a grant of service 
connection for residuals of spiral meningitis, a bilateral 
knee disability, a bilateral shoulder disability or a back 
condition had been met.  Those are the key issues in this 
case, and the rating decision, as well as the statements of 
the case (SOC's), and supplemental statement of the case 
(SSOC), informed the appellant of the relevant criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC's, and 
the SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claims 
or that might be pertinent to the bases of the denied claims.  
The RO also requested and obtained VA and non-VA medical 
records, and has obtained the veteran's available service 
medical records from the National Personnel Records Center.  
A VA examination covering the disabilities in issue has been 
performed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that he has residuals of spiral 
meningitis, a bilateral knee disability, a bilateral shoulder 
disability and a back condition as a result of his service.  
Of particular note, review of a September 1997 "psychosocial 
assessment for Agent Orange review" shows that the veteran 
reported that he had been diagnosed with meningitis in 
November 1969, while hospitalized at Reynolds Army Hospital.  

The veteran's service medical records include reports, dated 
in October 1969, which shows treatment for flu syndrome.  In 
December 1969, he was treated at Reynolds Army Hospital over 
the course of two days for a "flu-like syndrome."  Reports, 
dated in June 1974, show treatment for left post-deltoid 
pain.  An X-ray did not reveal any abnormality.  Between 
October and November of 1976, he received treatment for 
removal of a right shoulder lesion.  In July 1978, he was 
treated for paraspinous muscle strain.  Between September and 
December of 1978, he was treated for complaints of leg 
numbness and was profiled for 30 days for back pain.   
Reports, dated between November 1979 and January 1980, show 
treatment for a left shoulder injury.  The assessment was 
strained infraspinatus left, possible upper trapezius strain.  
In October 1980, he was treated for right shoulder pain, with 
an assessment of possible bursitis and AC (acromioclavicular) 
separation.  Reports dated between February and April of 1984 
note left thigh muscle strain and sciatic symptomatology 
secondary to rucksack pressure and stress of marching.  An X-
ray report indicated that the shoulder was normal.  In July 
1984 he was treated for a hamstring strain.  Reports, dated 
between January and April of 1991, show treatment for low 
back pain.  During the earlier phase of treatment, he was 
thought to have low back pain with bilateral dysthesias in 
the lower extremities of unknown etiology.  X-rays were 
within normal limits.  The final assessment was resolving 
back pain, with no evidence of radiculopathy.  Service 
medical records include several examination reports, 
collectively dated between 1971 and 1985, as well as a 
"retention" examination report, dated in August 1990, and 
the veteran's separation examination report, dated in March 
1991.  These reports all show that the veteran's upper 
extremities, lower extremities, musculoskeletal and 
neurological systems were clinically evaluated as normal.  In 
the reports of medical history accompanying the August 1990 
and March 1991 reports, the veteran denied having swollen or 
painful joints, "arthritis, rheumatism or bursitis," a 
painful or "trick" shoulder, a "trick" or locked knee, or 
recurrent back pain.  

The post-service medical evidence includes VA examination 
reports and associated documents, dated in November 1991, 
which show that general and neurological examinations were 
unremarkable.  X-rays of the cervical and lumbosacral spine, 
and the shoulders and knees, revealed no significant 
pathology.  The examiner noted that DDD (degenerative disc 
disease) of the cervical spine, and DJD (degenerative joint 
disease) of the knees and shoulders, was not found on 
examination.  

The other medical evidence consists of private medical 
treatment reports, dated between 1992 and 1998, and VA 
examination and outpatient treatment reports, dated between 
1992 and 1997.  These reports do not contain any relevant 
findings with the following possible exceptions: a July 1993 
report shows treatment for low back pain of unknown etiology.  
A VA Agent Orange protocol examination report, dated in 
October 1993, contains an impression of "numbness in the 
extremities" and suggests a neurology consultation.  An 
October 1993 neurology consultation report indicates there 
was no clinical evidence of neuropathy.

The Board initially notes that with regard to the claims for 
knee and shoulder disabilities, all of the veteran's 
inservice treatment appears to have been for acute disorders, 
as evidenced by the fact that the veteran's service medical 
records do not show that he received any relevant treatment 
subsequent to 1985.  With regard to inservice treatment for 
back pain, although the veteran was treated for back pain in 
1991, the final assessment was resolving back pain, with no 
evidence of radiculopathy (there is no mention of back pain 
in the veteran's separation examination report).  With regard 
to the claim for residuals of spinal meningitis, the service 
medical records do not show treatment or a diagnosis of this 
condition.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claims must be denied because the medical evidence 
does not currently show that he has any of the claimed 
disorders.  
With regard to the impression of "numbness in the 
extremities" as found in the October 1993 VA Agent Orange 
protocol examination report, this was not found in a 
subsequent October 1993 neurology consultation report, which 
indicates the there was no clinical evidence of neuropathy.  
Therefore, this impression was not substantiated.  In 
addition, although the veteran was treated for back pain in 
July 1993, there is no showing that this was found to be a 
chronic condition at that time, nor is there a subsequently 
dated diagnosis of back pain, chronic or otherwise.  The 
Board further notes that even if the reports of numbness and 
back pain were accepted as showing that the veteran has a 
chronic condition of his knees and back, there is no medical 
evidence showing that there is a nexus between such 
conditions and the veteran's service.  Accordingly, the 
claims must be denied.  

The Board has considered the veteran's testimony submitted in 
support of his arguments that he has residuals of spiral 
meningitis, a bilateral knee disability, a bilateral shoulder 
disability and a back condition that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
residuals of spiral meningitis, a bilateral knee disability, 
a bilateral shoulder disability and a back condition must be 
denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of spiral meningitis, a 
bilateral knee disability, a bilateral shoulder disability 
and a back condition is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

